Title: From Thomas Jefferson to Henry Rose, 4 November 1801
From: Jefferson, Thomas
To: Rose, Henry


Dear Sir
Washington Nov. 4. 1801
I promised you the stages & distances of the route from your house by Slate & Elkrun churches to Charlottesville. they are as follows


to
Songster’s
10.



Bull run
5.



Gaines’s tavern
5



Slate run church
5



Elkrun church
15
a tolerable tavern


Norman’s ford
9.



Stevensburg
9.



Somerville’s mill
8




Downey’s ford
3.



Clark’s
2.



Orange courthouse
  7.
78. miles. by Fredericksburg this distance is 108. miles. difference 30.


Gordon’s
10



Charlottesville
 24




112.
miles


Altho’ I have long been sensible how advantageous & desireable for the public would be a direct road Southwardly through Virginia, and that the only part where there is now a difficulty is that portion of it over which we passed yesterday yet I would not wish it to be supposed that I mean to take any part personally in obtaining it, much less to institute measures for forcing it. I have certainly no idea of disturbing the quiet of any one on the subject of roads. I shall only for myself & my family ask from the mr Fitzhugh’s the indulgence which I observe they extend to others generally, of passing three or four times a year along their private road, leaving gates & fences exactly open or shut as we find them. my watch obliged me to stretch your distance from the [ox]road to Thomas’s a good half mile at least. a little more would have been still nearer the truth. Accept my best wishes for your health & happiness & assurances of respect.
Th: Jefferson
